Citation Nr: 1035327	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for avascular necrosis, right hip, residual of non-
Hodgkin's lymphoma.

2.  Entitlement to an initial disability rating in excess of 10 
percent for avascular necrosis, left hip, residual of non-
Hodgkin's lymphoma.

3.  Entitlement to an initial disability rating in excess of 10 
percent for residual, depression, secondary to non-Hodgkin's 
lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran reportedly had active service from March 1971 to July 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2006, a statement of the case 
was issued in May 2007, and a substantive appeal was received in 
June 2007.  An RO hearing was conducted in January 2008.

The issue of entitlement to a higher initial disability rating 
for depression is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected avascular necrosis, right 
hip, is manifested by some limited motion with pain, but the 
limitation of motion is not compensable under range of motion 
rating criteria; there is no ankylosis, flail joint, or 
impairment of the femur.

2.  The Veteran's service-connected avascular necrosis, left hip, 
is manifested by some limited motion with pain, but the 
limitation of motion is not compensable under range of motion 
rating criteria; there is no ankylosis, flail joint, or 
impairment of the femur.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for avascular necrosis, right hip, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5250-5255 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for avascular necrosis, left hip, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5250-5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in February 2007.  Moreover, in this letter, 
the appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board notes that this letter was sent to 
the appellant prior to the most recent RO-level readjudication of 
the issue on appeal, as evidenced by the July 2008 supplemental 
statement of the case.  The VCAA notice was therefore effectively 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely VCAA letter sent in February 
2007 provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.  The Board 
notes that this letter was sent to the appellant prior to the 
most recent RO-level readjudication of the issues on appeal as 
evidenced by the July 2008 supplemental statement of the case.  
The notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Veteran has 
been afforded multiple VA examinations to evaluate his disability 
in this appeal; all pertinent VA examination reports are of 
record, including those dated in October 2006 and February 2008.

The Board acknowledges the contention of the Veteran's 
representative, explained in a July 2010 written presentation, 
that the February 2008 VA examination report is inadequate in 
this case.  However, as reflected by the analysis in the decision 
below, the Board finds that the VA examination reports of record 
contain sufficiently specific clinical findings and informed 
discussion of the pertinent features of the disability on appeal 
to allow for fully informed application of the appropriate rating 
criteria in this case.  The VA examination reports of record 
provide probative medical evidence adequately addressing the 
issues decided below.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the right and 
left hip rating issues, and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to this 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this appeal.

Analysis

The Veteran seeks assignment of disability ratings in excess of 
10 percent for his avascular necrosis of each hip.  The Veteran 
essentially contends that the disabilities are more severely 
disabling than each 10 percent disability rating reflects.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In either event, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board also notes that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's disability in each hip has been rated by the RO 
under the provisions of Diagnostic Code 5251, with consideration 
also given to Diagnostic Code 5003.

Under Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved. When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 20 
percent rating is assigned where there is x-ray evidence of 
involvement of 2 or more major joints or 2 minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
rating is assigned where there is x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.

Pursuant to Diagnostic Code 5251 for limitation of extension of 
the thigh, a maximum 10 percent rating is assigned for extension 
limited to 5 degrees.  Under Diagnostic Code 5252 for limitation 
of flexion of the thigh, a 10 percent evaluation is warranted for 
flexion limited to 45 degrees, a 20 percent evaluation is 
warranted for flexion limited to 30 degrees and a 30 percent 
evaluation is warranted for flexion limited to 20 degrees.  For a 
40 percent evaluation, flexion must be limited to 10 degrees.

Under Diagnostic Code 5253 for impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation of, 
cannot toe-out more than 15 degrees, affected leg; limitation of 
adduction of, cannot cross legs.  A 20 percent evaluation is 
warranted for limitation of abduction of, motion lost beyond 10 
degrees.

Based on a strict adherence to the criteria under Codes 5251, 
5252, or 5253 for limitation of motion of the thigh, the 
Veteran's hip disabilities do not warrant a compensable 
evaluation for either hip.  In regard to limitation of extension 
under Code 5251, the medical findings do not indicate limitation 
of extension to the required degree, as the Veteran was noted to 
have extension to 30 degrees in both hips without pain or 
additional limitation at the October 2006 VA examination.

Regarding flexion, the Veteran demonstrated flexion to 90 degrees 
in the right hip (with pain from 80 degrees to 90 degrees) and 
flexion to 75 degrees in the left hip (with pain from 60 degrees 
to 75 degrees) at the October 2006 VA examination; the examiner 
reported 10 degrees of additional limitation from pain following 
repetitive motion.  The Veteran demonstrated active flexion to 
100 degrees in both hips (without pain or additional limitation 
from repetitive use) at the February 2008 VA examination.  These 
findings exceed the requisite 45 degree limitation of motion 
under Code 5252 for a compensable (10 percent) rating.

Further, in regard to external rotation under Code 5253, findings 
included range of external rotation from 0 to 40 degrees (with 
pain from 30 degrees to 40 degrees, and 10 degrees lost due to 
pain during repetitive motion) for both hips at the October 2006 
VA examination.  Abduction was from 0 to 45 degrees (without pain 
or additional limitation) in both hips at the October 2006 VA 
examination.  Adduction was from 0 to 25 degrees (without pain or 
additional limitation) in both hips at the October 2006 VA 
examination.  The February 2008 VA examination report expressly 
indicates that, concerning examination of both hips, the Veteran 
is able to cross his legs and is able to toe out greater than 15 
degrees.  These findings show neither an inability to toe-out 
more than 15 degrees nor an inability to cross the legs.  There 
is no showing of motion on abduction lost beyond 10 degrees.

It is thus clear from the above-noted findings that even when 
consideration is given to additional functional loss per DeLuca, 
the Veteran's hip disabilities do not meet the criteria for a 
compensable evaluation under the limitation of motion Codes 5251, 
5252 or 5253.  However, the Veteran experiences pain on motion.  
This is evident based upon the Veteran's assertions including in 
medical evidence of record.  It is in view of this pain (and any 
functional loss associated therewith) that the Veteran is 
presently in receipt of a 10 percent rating for each hip, with 
consideration Diagnostic Code 5003 for painful motion of each 
hip.

However, no higher evaluation is assignable for either hip 
disability.  As indicated above, a 10 percent rating is the 
maximum assignable rating under Diagnostic Code 5003 for each 
major joint or group of minor joints affected by limitation of 
motion, and consideration of pain on motion is already 
contemplated in assignment of each 10 percent evaluation under 
that diagnostic code.  The Board also finds that a higher or 
additional evaluation is not assignable under any other 
potentially applicable diagnostic code, as there is no evidence 
that either hip disability has resulted in, or in disability 
comparable to, ankylosis (Diagnostic Code 5250), flail joint 
(Diagnostic Code 5254) or impairment of the femur (Diagnostic 
Code 5255).

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard to 
evaluating the severity of the Veteran's hip disabilities on 
appeal in this case.  The reports specifically document and 
address the Veteran's symptom complaints, document the pertinent 
specialized clinical findings, and present competent medical 
examiners' assessments of the disability informed by direct 
interview and inspection of the Veteran together with 
consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal have been more 
severely disabling than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the pain associated with the Veteran's hip 
disabilities; the Veteran's competent testimony regarding pain 
has been considered and is contemplated by the disability ratings 
currently assigned.  In this case, the competent medical evidence 
offering detailed specific findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disabilities on appeal.  The Board accepts the 
Veteran's testimony regarding his hips, but relies upon the 
competent medical evidence with regard to the specialized 
quantification and evaluation of the extent of functional 
limitation and details of clinical features.  The lay testimony 
has been considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent disability 
symptoms.  The preponderance of the most probative evidence does 
not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, to include work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected hip 
disabilities on appeal; the Veteran's July 2006 notice of 
disagreement discussed that the Veteran's employer accommodated 
his needs to avoid prolonged standing during work, which 
facilitated his ongoing employment.  The Veteran's February 2008 
VA examination report shows that he described limitations with 
regard to his workplace capacities, but not unemployability.  The 
Board finds that neither the evidence nor the contentions of 
record otherwise raise the question of whether the Veteran is 
unemployable due to a disability on appeal.  Therefore, the Board 
finds that this appeal does not include an issue of entitlement 
to TDIU.


ORDER

An initial disability rating in excess of 10 percent for 
avascular necrosis, right hip, residual of non-Hodgkin's 
lymphoma, is not warranted.  An initial disability rating in 
excess of 10 percent for avascular necrosis, left hip, residual 
of non-Hodgkin's lymphoma, is not warranted.  To these extents, 
the appeal is denied.


REMAND

The June 2006 rating decision also granted service connection for 
residual depression secondary to the non-Hodgkin's lymphoma with 
a 10 percent rating.  In his June 2007 substantive appeal, the 
Veteran stated that he believed VA had decided the case 
incorrectly by not considering that his disability affected his 
psyche and that his mental state had diminished.  Reading this 
statement in the light most favorable to the Veteran, the Board 
finds that it constitutes a timely notice of disagreement with 
the 10 percent rating assigned for depression. 

No statement of the case has yet addressed this issue.  The 
United States Court of Appeals for Veterans Claims (Court) has 
made it clear that the proper course of action when a timely 
notice of disagreement has been filed is to remand the matter to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary so that the Veteran will have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal as 
to this issue.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to a 
higher initial disability rating for 
depression, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26 in 
response to the June 2007 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so the 
Veteran may have the opportunity to complete 
the appeal by filing a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


